DETAILED ACTION

Claims 1-7 are pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/13/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:  
A method for obtaining a retinal degeneration (rd) model mouse having a low risk of causing retinal detachment, comprising:
acquiring tissue data about a retinal tissue in an rd model mouse by using a retinal examination means;
determining whether or not the tissue data meets an evaluation criterion; and
selecting the rd model mouse, the tissue data of which meets the evaluation criterion.
Dependent claims 2-7 further define the retinal examination means and the evaluation criterion. 
	The claims each recite a process which is one of the statutory categories of inventions. The method recites three method steps: 1) a step of acquiring data using a retinal examination means, 2) a step of determining, and 3) a step of selecting. At least steps 2) and 3) set forth a judicial exception which is a mental step/mental process where the step of determining using data evaluation and the step of selecting based on data evaluation are both performed in the human mind. Such mental steps/processes are considered abstract ideas. See 2019 PEG Section I, Fed. Reg. at 52. 
In addition, it is noted that this judicial exception is not integrated into a practical application because the claim does not include any step involving a specific use of the selected data or model mouse, such as a step linking use of the judicial exception to a specific treatment, improved technology, or transformation of a particular product, that is considered beyond generally linking the use of the judicial exception to a particular technological environment. 
Further analysis of the claims as a whole reveals that no additional elements or combination of elements present in the claims are sufficient to ensure that the claims amount to significantly more than the judicial exception. Note that this is a Step 2B analysis as set forth in MPEP 2106.05 and in the 2019 PEG guidelines. Besides the mental steps, claim 1 recites a step 1) acquiring tissue data about a retinal tissue in an rd model mouse by using a retinal examination means. This step/element does not amount to significantly more because obtaining a tissue sample to evaluate using a “retinal examination means” is a well-understood, routine, and conventional activity for those in the field of retinal degeneration and mouse models of retinal degeneration. See Hawes et al. (2000) Ophthalmol. Vis. Sci., Vol. 41: 3149-3157, and  Huber et al. (2009) Invest. Ophthalmol. Vis. Sci., Vol. 50:5888-5895 for the state of the prior art with regards to evaluating retinas from rd model mice, including the rd6 model mouse. Further, the step is recited at a high level of generality such that it amounts to insignificant presolution activity, i.e. a mere data gathering step necessary for the mental steps of determining/evaluating and selecting. Note as well that it is well established that the mere physical or tangible nature of additional elements such as obtaining and detecting steps does not automatically confer eligibility on a claim directed to an abstract idea (see, e.g. Alice Corp v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-2359 (2014)). 
Dependent claims 2 and 3 do not additional elements or combinations of elements such that the claims amount to significantly more than the judicial exception. Claim 2 limits the “retinal examination means” to a fundus camera, optical coherence tomography (OCT) apparatus, or electroretinogram, and claim 3 further identifies the type of data each means produces.  However, each of the examination means recited in claim 2 are considered well-understood, routine, and conventional activities for those in the field of retinal degeneration and mouse models of retinal degeneration. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. 
Claims 6 and 7 depend on claim 1 and do not add additional elements or combinations of elements such that the claims amount to significantly more than the judicial exception. Claims 6 and 7 identify the age of the rd model mouse and the type of rd model mouse respectively. However, obtaining retinal data from an rd model mouse which is 4 to 15 weeks old, or which is an rd6 model mouse is considered well-understood, routine, and conventional activities for those in the field of retinal degeneration and mouse models of retinal degeneration. 
Dependent claims 4 and 5 depend on claim 3, and further define the evaluation criteria for the tissue data as part of step 2). However, the identification of specific evaluation criteria does not change the nature of step 2) beyond that of a mental step/process. In addition, like the specific “examination means”, i.e. the fundus camera, OCT, and electroretinogram, and the evaluation criteria recited for the data generated by each of these machines/apparatus is routine and conventional. None of the additional elements individually or in combination transform the judicial exception into a patent-eligible application of that exception, as none of the elements distinguish the steps from well-understood, routine, and conventional data gathering activity engaged in by scientists in the field of retinal degeneration and mouse models of retinal degeneration prior to applicant’s invention. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 6, and 7 are being interpreted under 35 U.S.C. 112(f). Independent claim 1 recites “ acquiring data about a retinal tissue in an rd model mouse by using a retinal examination means”. The phrase “retinal examination means” meets the 3-prong test set forth in MPEP 2181. In this case, the phrase “retinal examination means” is considered equivalent to “means for retinal examination”, similar to Signtech USA, Ltd. v. Vutek, Inc., 174 F.3d 1352, 1356, 50 USPQ2d 1372, 1374–75 (Fed. Cir.1999) ("ink delivery means positioned on …" invokes 35 U.S.C. 112, sixth paragraph since the phrase "ink delivery means" is equivalent to "means for ink delivery"); Seal-Flex, Inc. v. Athletic Track and Court Construction, 172 F.3d 836, 850, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999). Further, the function recited -“retinal examination” -with the generic placeholder “means” is not modified by sufficient structure, material, or acts for performing the claimed function. Claims 6 and 7 depend on claim 1 and do not provide any additional limitation or structure to the “retinal examination means”. Thus, claim 1, 6, and 7 have been interpreted under 35 U.S.C. 112(f).
Claims 2-5, on the other hand, which depend on claim 1, further define the retinal examination means as a fundus camera, optical coherence tomography apparatus, or electroretinogram recording device, all of which provide sufficient structure for performing the claimed function. Claims 2-5 have not been interpreted under 35 U.S.C. 112(f) and instead have been interpreted based on their broadest reasonable interpretation. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As noted above, the claim limitation “retinal examination means” as recited in independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide a specific definition of a “retinal examination means”, but does provide the following disclosure in paragraph 23.
The retinal examination means is not particularly limited as long as acquired tissue data can be used to distinguish between an rd model mouse having a low risk of causing retinal detachment and an rd model mouse having a high risk of causing retinal detachment or in which retinal detachment has occurred. Examples include visual electrophysiological testing devices such as a fundus camera, a tomographic system (e.g., an optical coherence tomography apparatus), and an electroretinogram recording device. One of the retinal examination means may be used singly, or multiple retinal examination means may be used in combination. When multiple retinal examination means are used in combination, criteria fit for each retinal examination means should be provided. The retinal examination means may be modified depending on the age of the rd model mouse.

The statement in the specification that “the retinal examination means is not particularly limited as long as acquired tissue data can be used to distinguish between an rd model mouse having a low risk of causing retinal detachment and an rd model mouse having a high risk of causing retinal detachment or in which retinal detachment has occurred” defines the retinal examination means by its function of providing tissue data rather than by the corresponding structure, material, or acts for performing the entire claimed function. Although the specification does provide three examples of specific devices that can perform the claimed function, the devices do not share any particular structure or function. Therefore, as 1) the specification clearly states that the “retinal examination means” is not limited to the three specific devices recited in the specification, and 2) the three disclosed devices do not share any particular structure or functional activity, the specification fails to disclose the corresponding structure, material, or acts corresponding to a function of “retinal examination” so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, upon which claims 2-3, and 6-7 depend, recite the limitation, “determining whether or not the tissue data meets an evaluation criterion”. The specification does not provide a specific definition of what is encompassed by or considered to be an “evaluation criterion”. Although the specification provide several examples of data obtained through the use of specific devices which may qualify as “evaluation criterion”, in the absence of any definition of what exactly constitutes an “evaluation criterion”, the skilled artisan would not be able to determine what “criteria” or type of tissue data qualifies as an “evaluation criterion”. Therefore, the metes and bounds of the phrase “evaluation criterion” cannot be determined, and the claims as a whole are indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issues of adequate written description may arise in original claims when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the whole claimed invention at the time of filing. The specification fails to provide sufficient written description for “retinal examination means” and “evaluation criteria” associated with the breadth of “retinal examination means” encompassed by the claims. As noted above, the claim limitation “retinal examination means” as recited in independent claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide a specific definition of a “retinal examination means”, but does provide the following disclosure in paragraph 23.
The retinal examination means is not particularly limited as long as acquired tissue data can be used to distinguish between an rd model mouse having a low risk of causing retinal detachment and an rd model mouse having a high risk of causing retinal detachment or in which retinal detachment has occurred. Examples include visual electrophysiological testing devices such as a fundus camera, a tomographic system (e.g., an optical coherence tomography apparatus), and an electroretinogram recording device. One of the retinal examination means may be used singly, or multiple retinal examination means may be used in combination. When multiple retinal examination means are used in combination, criteria fit for each retinal examination means should be provided. The retinal examination means may be modified depending on the age of the rd model mouse.

The statement in the specification that “the retinal examination means is not particularly limited as long as acquired tissue data can be used to distinguish between an rd model mouse having a low risk of causing retinal detachment and an rd model mouse having a high risk of causing retinal detachment or in which retinal detachment has occurred” defines the retinal examination means by its function of providing tissue data rather than by the corresponding structure, material, or acts for performing the entire claimed function. Although the specification does provide three examples of specific devices, a fundus camera, an optical coherence tomography device, or an electroretinography device that can perform the claimed function of providing data suitable for the disclosed data evaluation, the devices do not share any particular structure or function. The specification provides no description of additional devices, apparatus, or techniques, or any other “means” capable of “retinal examination” where the data produce could be used as disclosed in the specification to identify a low risk of retinal detachment in an rd model mouse. Further, while the specification discloses specific evaluation criteria for use in evaluating retinal data obtained from fundus cameras, optical coherence tomography devices, and electroretinography devices, the specification fails to provide any additional description of evaluation criteria useful for evaluating data obtained from any “retinal examination” device, apparatus, or method. Thus, while effectively claiming a genus of “retinal examination” devices/apparatus/methods in combination with a genus of “evaluation criteria”, the specification only provides specific disclosure for three specific devices, fundus cameras, optical coherence tomography devices, and electroretinography devices, in combination with non-related and non-overlapping evaluation criteria for data obtained from each device.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See MPEP 2163 (II)(A)(3)(a)(ii). A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). In the instant case, due to the lack of shared structural features among the species disclosed, and the lack of apparent shared evaluation criteria which can be used to evaluated data obtained using any potential devices/apparatus/method capable of “examining” retinal tissue, the three disclosed devices and their uniquely associated “evaluation criteria” are not sufficient to demonstrate possession of the entire genus of “retinal examination”, and the entire genus of “evaluation criteria” as claimed. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawes et al. (2000) Ophthalmol. Vis. Sci., Vol. 41: 3149-3157. 
The claims as written contain a single active method step of acquiring data about a retinal tissue in an rd model mouse using a retinal examination means. The claims further contain two additional mental steps in which the data obtained is compared with an “evaluation criteria” and a mouse meeting the “evaluation criteria” is “selected”. The “evaluation criteria” is claimed generically in claims 1-3, and 6-7. Claims 4-5 recite specific criteria for the fundus camera and electroretinogram, where for the fundus camera image, a retinal vessel does not look like a white line, and for the electroretinogram, where there is no significant different between the a b-wave amplitude compared to a reference or where the b-wave amplitude is the same or more than the reference. Since the “selection” step contains no actual active steps, and is further contingent upon the data obtained from a mouse meeting a particular criteria, the claims have been not been interpreted as actually requiring that an rd mouse with the recited “evaluation criteria” must be found/identified. 
Hawes et al. teaches a new mouse model for retinal degeneration referred to as the rd6 mouse (Hawes et al., page 3149). Hawes et al. teaches to obtain data from retinal tissue using fundus photography or electroretinography from the rd6 mouse at various weeks after birth and comparing the fundus photographs or electroretinograms from the rd6 mouse with either a wild type mouse, or an rd6 mouse at an earlier week or later week after birth compared to the first rd mouse (Hawes et al., pages 3150-3152).  More specifically, Hawes et al. provides in Figure 1 a comparison of a fundus photograph from a normal control (reference) mouse and a 4 month old homozygous rd6 mouse, where neither image shows a detached retina, and neither image shows a retinal vessel as a white line (Hawes et al., page 3150, Figure 1). In Figure 2, Hawes et al. shows both rod- and cone-mediated ERGs, providing a comparison between b-wavers between rd6 mice at varying weeks post-birth, where the mouse at 10 weeks old can be considered a “reference” for the mouse at 40 weeks, or 70 weeks of age (Hawes et al., page 3151, Figure 2). Hawes et al. also notes that ERG detection of retinal degeneration in the rd6 mouse starts at about 1 month (Hawes et al., page 3153).  
Thus, by teachings the specific active step recited in the claims, including the acquisition of fundus images and ERGs from rd6 mice, and the further evaluation of the data, including comparison between rd6 mice and wild type mice, or rd6 mice of different ages, Hawes et al. anticipates the instant invention as claimed. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (2009) Invest. Ophthalmol. Vis. Sci., Vol. 50:5888-5895. 
The claims as written contain a single active method step of acquiring data about a retinal tissue in an rd model mouse using a retinal examination means. The claims further contain two additional mental steps in which the data obtained is compared with an “evaluation criteria” and a mouse meeting the “evaluation criteria” is “selected”. The “evaluation criteria” is claimed generically in claims 1-3, and 6-7. Claims 4-5 recite specific criteria for the fundus camera and electroretinogram, where for the fundus camera image, a retinal vessel does not look like a white line, and for the tomogram where the retina is not detached, or where no significant difference in outer retinal layer thickness compared to a reference is observed, or where the thickness of the outer retinal layer is as thick or more thick than the reference. Since the “selection” step contains no actual active steps, and is further contingent upon the data obtained from a mouse meeting a particular criteria, the claims have been not been interpreted as actually requiring that an rd mouse with the recited “evaluation criteria” must be found/identified. 
Huber et al. teaches three different mouse models of retinal degeneration, including the rd1 mouse (Huber et al., page 5888). Huber et al. teaches to obtain data from retinal tissue using spectral domain optical coherence tomography (SD-OCT) in wild type or rd1 mice at various times after birth (Huber et al., pages 5889 and 5893). Specifically, in Figure 5 Huber et al. shows a comparison of SD-OCT from wild type or rd1 mice at P11 or P28, where either the wild type mouse or the rd1 mouse at the P11 time point can be considered a “reference” for the rd1 mouse at the later time point (Huber et al., pages 5892-5893, and Figure 5). Huber et al. shows that at P11, there is no difference in the outer layer retinal thickness of the wild type vs P11 mice, whereas at P28, there is a difference between the outer layer thickness in the rd1 mice vs both the wild type mice at P28, or the rd1 mice at P11 (Huber et al., Figure 5). 
Thus, by teachings the specific active step recited in the claims, including the acquisition of optical coherence tomography data from rd1 mice, and the further evaluation of the OCT data, including comparison between rd1 mice and wild type mice, or rd1 mice of different ages, Huber et al. anticipates the instant invention as claimed. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633